IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,802 


EX PARTE TRACEY LYNN LESLIE, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM TARRANT COUNTY



 Per Curiam.


O P I N I O N

	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, V.A.C.C.P.  Ex Parte
Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant was convicted of injury to a child
and her punishment was assessed at ten years confinement.  No appeal was taken from this
conviction.
 Applicant contends that her trial counsel rendered ineffective assistance because he
failed to timely file an application for shock probation and did not inform her of his inability
to file the application so as to permit her to obtain alternate counsel.  The trial court finds that
Applicant was denied effective assistance of counsel.  We agree.
	Habeas corpus relief is granted.  The sentence in Cause Number 0666953D out of the
372nd Judicial District Court of Tarrant County is vacated and the cause is remanded to the
trial court for a new sentencing hearing. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Criminal Institutions Division.

DO NOT PUBLISH
DELIVERED: October 15, 2003